EXHIBIT 23.01 Consent of Independent Registered Public Accounting Firm The Board of DirectorsCSG Systems International, Inc.: We consent to the incorporation by reference in the registration statements on FormS‑8 (File Nos. 333‑10315, 333‑32951, 333‑48451, 333‑83715, 333‑117928, 333‑125584, 333-176579, 333-176580, and 333-196530) of CSG Systems International, Inc. of our reports dated February 26, 2016, with respect to the consolidated balance sheets of CSG Systems International, Inc. as of December31, 2015 and 2014, and the related consolidated statements of income, comprehensive income, stockholders’ equity, and cash flows for each of the years in the three‑year period ended December31, 2015, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appear in the December31, 2015 annual report on Form10‑K of CSG Systems International, Inc. /s/KPMG LLP
